DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raitio in view of Lai  or Pulugurtha (= Pulu) and further in view of Pycko (US 9674357).
Claims 1, 11 and 20, Raitio, via fig. 10, teaches a method, a system and a non-transitory computer readable medium for managing a whisper, comprising: 
a)	establishing a communication session; (Fig. 1,  device 104 can communicate with (a) device 122),  (b) with DA 106, or (c) with device 122 and DA 106, [0039-0040];
b)	receiving a whisper request to provide the whisper [[from a second device = X1]] to a first device associated with the communication session; (whispering to protect privacy, [0028]);
c)	retrieving environmental information; (in a meeting, at the library, [0004]; other type of sensing information, [0079-0080]; user in the library as shown in Fig. 8A, [0251]);
 d)	comparing the environment information (in a meeting, at the library, [0004]; user in the library as shown in Fig. 8A, [0251]) to a rule; (no loud speaking, [0003, 0004]); 
e)	configuring the whisper based on the comparison; (whispering determination based on time/location, [0252]); 
f)	providing the whisper based on the comparison, [0242, 0251-0254].

X1: Ratio does not teach “from a second device”.
Lai teaches “a whisperer device 180/200 (or "whisperer") may determine a selection of the whisperee from a visual display 300,… by clicking on a whisperee's name in list 320,… A "shoulder tap" signal may then be sent from the whisperer device to the appropriate whisperee device 185/200 (also simply referred to as the "whisperee"), Fig. 1 and [0031]”.
OR
Pulu teaches “Automated whisper coaching for a Customer Service Representative (CSR), engaged in a customer service interaction with a customer, is provided. First, a customer service interaction session, at a contact center server, between the CSR and the customer begins. A first data stream from a CSR computer to a customer computer is sent. A second data stream from the customer computer is received. The first data stream and the second data stream are analyzed by a supervisor BOT. Based on the analysis, the supervisor BOT provides automated whisper coaching to the CSR computer, [0016]”.
The 06/20/2022 amendment requires further: “and changing a modality of the whisper in real time based on comparing the environment information to the rule, wherein the modality of the whisper includes a verbal whisper or a textual whisper.
This is an obviousness.  Raitio has demonstrated that when in an environment, i.e., the meeting or in the library… the rule is “don’t make noise” or “no loud speaking”, it is obvious that user is obligated to change the mode of whispering…for proper communication. And if one is located in the “Central Park near the west gate”, he does not have to change the rule since there is no requirement for him to speak or whisper loud or soft.  Raitio does not explicit define what form of the whispering is, i.e., verbal or textual as required by the claimed invention.
Pycko supports this obviousness  “If the aural AAI (e.g., whisper) is provided serially with a visual AAI (e.g., text display), either the whisper or the text display may be provided first. The first AAI can be provided to encourage an action by the agent. This may be either e.g., the text display or a whisper. If no expected response is detected from the agent after a defined time period, then a second AAI can be provided in the other form”, col. 6, ll. 15-21… in the form of verbal whispering, col., 22, line 23, or in the form of textual or visually-oriented whispering, col. 2, lines 2-7-29.  
Therefore it would have been obvious to the ordinary artisan before the  effective filing date to incorporate the teachings of Lai or Pulu into the teaching of Raitio for the purpose of providing an advantage of a mutual subscription by the whisperer and whisperee to a video channel and audio channel of each other corresponding device where users of the whisperer and whisperee devices may see and hear each other via the video whisper session;  Furthermore to incorporate the teaching of Pycko into Raitio’s teaching for the purpose of providing improved and simplified approaches for providing information and reminders by a verbal whisper or a textual whisper to an agent for assisting the agent's interaction with the remote party.

Claims 2 and 12, wherein the rule is a privacy requirement for an environmental surrounding at the first device at a time of delivery of the whisper.  (library environment requires whispering, see claim 1).
Claim 3, wherein the first device is participating in the communication session; (see claim 1).
Claims 7-8, , wherein the environmental information is obtained from a sensor associated with the first device; wherein a user of the first device consented to the obtaining the environmental information from the sensor (Raitio: [0079-0080, 0186]) during a specified timeframe associated with a timing of the whisper request. (Raitio: during the open time for public library, or during a conferencing call, [0242]; Lai: During the presentation time, [0039]).
Claims 9 and 18, wherein the first device is associated with a user, wherein the configuring the whisper comprises determining that the whisper should be provided to the second device that is associated with the user, and wherein the providing the whisper comprises providing the whisper to the second device.  (Lai: Fig. 1, whisperee 185 and whisperer 180); Pulu: Fig. 1, CSR device and Supervisor device).

Claim 16. (Currently Amended) The system of claim 11, wherein the environmental information is obtained from a sensor associated with the first device (Raitio: [0079-0080, 0186]) using at least two of: an audio analysis, an image analysis, and a determination of locations of at least two devices.  (Lai: file sharing (e.g., for text, images, video, audio), [0024]).

Claim 19, further comprising comparing the environment information to a threshold, wherein the rule comprises the threshold.  (Raitio: if the user's location data indicates the user is located in a library for more than a threshold time period (e.g., 10 minutes), [0252]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raitio in view of Lai or Pulugurtha (= Pulu) and further in view of Pycko and further in view of Bhalla.
Claim 10, further comprising comparing the environment information to a threshold, wherein the rule comprises the threshold and wherein the threshold is based on a profile setting of a user. (Raitio teaches “if the user's location data indicates the user is located in a library for more than a threshold time period (e.g., 10 minutes), [0252]”;   Raitio does not teach a profile setting.  Bhalla teaches, “the whisper conversion system 100 may generate the speech data 310 based on the voice characteristics associated with the user profile of the user 108. For example, the whisper conversion system 100 may generate the speech data 310 to be within a threshold voice volume range of a volume range provided by the user profile. [0026]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bhalla into the teaching of Raitio for the purpose of ensuring that the personal user profile of voice characteristic matching voice recognition for proper whispering.

Claims 4, 5, 6, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raitio in view of Lai or Pulu and Pycko and further in view of Bruno or Baracaldo Angel = BA).
Claim 15, The system of claim 11, wherein a device that the whisper is provided to changes based on the comparing.   (Raitio: In the library environment, no loud speaking is allowed; it requires whispering to protect privacy and/or to avoid disturbance to others, [0242] pending the location, content of the dialogue, and other factors, [0217]).
Claim 17, wherein the modality of the whisper changes further based on the level of importance.  (Pycko teaches the change of the whispering modality and Pulu teaches the level of importance as seen below). 


Claims 4, 5, 6, 13 and 14 recite as follow:
Claim 4. (Original) The method of claim 3, wherein the privacy requirement defines a privacy level of the environmental surrounding, wherein the retrieving the environmental information determines a privacy level of the environmental surrounding, and wherein the comparing comprises comparing the privacy requirement with the privacy level.
Claim 5. (Currently Amended) The method of claim 1, further comprising detecting a privacy level of a user in the environmental information, wherein the configuring the whisper is based on the privacy level detected from the environmental information and a level of importance associated with the whisper.  
 Claim 6. (Currently Amended) The method of claim 5, wherein a modality of the whisper changes based further the level of importance.
Claim 13. (Original) The system of claim 12, wherein the first device is participating in the communication session, wherein the privacy requirement defines a privacy level of the environmental Page 42 of 45Atty. Ref No. 4366-1196 surrounding, wherein the retrieving the environmental information determines a privacy level of the environmental surrounding, and wherein the comparing comprises comparing the privacy requirement with the privacy level.
Claim 14, further comprising detecting a privacy level of the user in the environmental information, wherein the configuring the whisper is based on the privacy level detected from the environmental information and a level of importance associated with the whisper.

Claims 4, 5, 6, 13 and 14, The combined teaching of Raitio, Lai or Pulu discloses most of the requirements of the claims as demonstrated, Pulu teaches an level of importance associated with whisperer detected from the environmental information and a level of importance associated with the whisper in claim 5 (Pulu: Supervisors can have a great impact on the success of customer care centers, [0019] and privacy level detected from the environmental information of claim 14, such as “the condition and the environment for his automated whisper coaching, [0048].  Raitio also teaches the environmental information such as, library or meeting places, [0242].
Raitio teaches the whispering necessity for quietness in the library environment or in the meeting situation where a user may whisper to digital assistant 800 to avoid disturbing other people and/or to protect the user's privacy, [0242] and Fig. 8A.
Here examiner, by obviousness, maps “a privacy level” to Raitio’s necessity for quietness.  Examiner further maps “a level of importance” to Pulu’s teaching on the role, functionality and impact of the call center supervisor upon the success of the call center as well as training new hires, supporting team members during difficult customer conversations, managing Customer Service Representative (CSR) growth and career progression. Where this type of supervision is referred to as whisper coaching. Whisper coaching can help with training and evaluating CSRs, [0019 and 0020]”
To further support such obviousness:
(i)	Bruno teaches the claimed feature as his “system may determine a privacy level for an interaction based on determining whether the user is in a public or private setting, [0005, 0119]”.
(ii) 	BA teaches, Fig. 2, s206, [0045-0049, and 0057], step S206, privacy preserving program 102 generates one or more confidence scores for each protected piece identified. Embodiments of the present invention recognize that certain types of sensitive information may not be as easily discernible as others. Accordingly, the generation of a confidence score ensures for the proper association of each protective piece identified with a particular type of sensitive information. BA emphasizes on how  important the sensitive information is, it may require a different type of protection action. Thus, the generation of a confidence score further ensures that the proper protection action is applied to a particular type of sensitive information.

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bruno or BA into the teaching of Raitio for the purpose of accurately identifying the user with greater confidence score to ensure the integrity of the interaction at the certain privacy and comfort levels and/or confidence level/score for certain piece of information during conversation and also to emphasize on the importance and the success of the call center.

Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. 
Applicant argues that “Pycko's description teaches either an aural agent assistance information (AAI) or a visual AAI is sent out and if no expected response from the agent is detected, the other of the AAIs is sent. As best understood, the AAI's are not changed based on a comparison of the environment information to a rule. Instead, one of Pycko's AAIs is always sent out and if necessary, the other of Pycko's AAIs is sent out based on a lack of a response from the agent. Therefore, Pycko fails to disclose, teach or suggest "changing a modality of the whisper in real time based on comparing the environment information to the rule, wherein the modality of the whisper includes a verbal whisper or a textual whisper" as claimed. Thus, this feature is a distinction over the cited references. Accordingly, it is submitted that the rejection of claim 1 should be reconsidered and withdrawn”.
Examiner respectfully disagrees.    As demonstrated multiple times previously,  Raitio has expressly detailed the “comparing the environment information (in a meeting, at the library, [0004]; user in the library as shown in Fig. 8A, [0251]) to a rule; (no loud speaking, [0003, 0004]); configuring the whisper based on the comparison; (whispering determination based on time/location, [0252]); and providing the whisper based on the comparison, [0242, 0251-0254].
In addition, Pycko provides additional teaching on the environment information, such as the call center environment where there are specific rules to improve customer service, col. 2, lines 50.  There are many instances, many situations where the whisper bridge will allow a whisper to be heard only by the call agent and not by the remote party, col. 8, lines 27-35.   Mode of whispering will be changed from one form to another form.  In Pycko’s teaching where a potential donation is made, it must be made by a legal potential donor, i.e., a person of adulthood over the 18 years of age, col. 3, line 59- col. 4, line 5.   That is the rule.  Otherwise, the donation will be void.   In other example, if a certain good is purchased… a free shipping must also be offered along, col. 4, line 51-col. 5, line 3.  The whispering is made to the agent so that he would not miss the opportunity.  Here it is tied to the situations where the whisper bridge will allow a whisper to be heard only by the call agent and not by the remote party, col. 8, lines 27-35.
So the key feature in Pycko is to support the obviousness in Raitio’s teaching… in the right environment and rule… make the change to modality of a verbal whisper or a textual whisper regardless of if it lacking a response from an agent.
Conclusively, examiner respectfully holds firm to the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651